FILED
 1                                                         JUL 02 2013
                                                       SUSAN M SPRAUL, CLERK
 2                                                       U.S. BKCY. APP. PANEL
                                                         OF THE NINTH CIRCUIT
 3                  UNITED STATES BANKRUPTCY APPELLATE PANEL
 4                            OF THE NINTH CIRCUIT
 5   In re:                        )       BAP No.   CC-12-1313-DKiPa
                                   )
 6   AVRAM MOSHE PERRY,            )       Bk. No.   09-11476-GM
                                   )
 7                  Debtor.        )       Adv. No. 10-01356-GM
     ______________________________)
 8                                 )
     AVRAM MOSHE PERRY,            )
 9                                 )
                    Appellant,     )
10                                 )
     v.                            )       M E M O R A N D U M1
11                                 )
     KEY AUTO RECOVERY; CHASE AUTO )
12   FINANCE,                      )
                                   )
13                  Appellees.     )
     ______________________________)
14
                      Argued and Submitted on June 20, 2013
15                           at Pasadena, California
16                            Filed - July 2, 2013
17               Appeal from the United States Bankruptcy Court
                     for the Central District of California
18
              Honorable Geraldine Mund, Bankruptcy Judge, Presiding
19
20   Appearances:     Appellant Avram Moshe Perry argued pro se;
                      April C. Balanque, Esq. of Poliquin & DeGrave LLP
21                    argued for appellee Key Auto Recovery; Holly Jo
                      Nolan, Esq. of Solomon, Grindle, Silverman &
22                    Wintringer, APC argued for appellee Chase Auto
                      Finance.
23
24   Before:    DUNN, KIRSCHER and PAPPAS, Bankruptcy Judges.
25
26        1
            This disposition is not appropriate for publication.
27   Although it may be cited for whatever persuasive value it may
     have (see Fed. R. App. P. 32.1), it has no precedential value.
28   See 9th Cir. BAP Rule 8013-1.
 1        The debtor, Avram Moshe Perry, appeals the bankruptcy
 2   court’s order denying his ex parte motion for reconsideration of
 3   an order closing his adversary proceeding, Perry v. Chase Auto
 4   Finance et al., 10-1356-GM.2   We AFFIRM.
 5
 6                                  FACTS3
 7        Several years prepetition, the debtor financed the purchase
 8   of a 2001 Nissan Pathfinder (“Nissan”) through Chase Auto Finance
 9   (“Chase”), granting Chase a security interest in the Nissan.4
10   The debtor later defaulted on payments to Chase.
11        Nine days before filing his chapter 7 bankruptcy petition on
12
          2
13          Unless otherwise indicated, all chapter, section and rule
     references are to the Bankruptcy Code, 11 U.S.C. §§ 101-1532, and
14   to the Federal Rules of Bankruptcy Procedure, Rules 1001-9037.
     The Federal Rules of Civil Procedure are referred to as “Civil
15   Rules.”
16        3
            The debtor did not provide us with a number of documents
17   relevant to this appeal. We therefore obtained access to and
     took judicial notice of these documents from the bankruptcy
18   court’s electronic docket. See O’Rourke v. Seaboard Sur. Co.
19   (In re E.R. Fegert, Inc.), 887 F.2d 955, 957-58 (9th Cir. 1988);
     Atwood v. Chase Manhattan Mortg. Co. (In re Atwood), 293 B.R.
20   227, 233 n.9 (9th Cir. BAP 2003).
21        4
            The debtor is no stranger to us; he has filed numerous
22   prior appeals, all of which have focused on a single asset, the
     Nissan.
23        The bankruptcy court concisely set forth in its memorandum
     of opinion (“memorandum decision”), entered May 16, 2012, the
24
     facts of the underlying bankruptcy case and the related adversary
25   proceedings. See 10-1356-GM adv. proc. docket no. 61. We have
     incorporated here many of the facts from the bankruptcy court’s
26   memorandum decision, as well as those from another appeal, Perry
27   v. Key Auto Recovery et al., CC-10-1395-DMkKi. We have recounted
     those facts relevant to the present appeal for ease of reference
28   and clarity.

                                      2
 1   February 11, 2009, the debtor advised Chase that he intended to
 2   file for bankruptcy protection.   Despite this forewarning,
 3   Chase’s agent, Key Auto Recovery (“Key Auto”), repossessed the
 4   Nissan on February 6, 2009.5
 5        Nearly a week after he filed his bankruptcy petition, the
 6   debtor initiated a state court action against Chase and Key Auto
 7   (“state court action”).6   He alleged that they unlawfully
 8   repossessed the Nissan and demanded that they return it.7     The
 9
10        5
            Chase later moved for relief from stay in the bankruptcy
11   case, seeking to sell the Nissan (“relief from stay motion”).
     The debtor opposed Chase’s relief from stay motion. He also
12   sought a “temporary restraining order” or other “injunctive
13   relief” against Chase and Key Auto requiring Chase and/or Key
     Auto to return the Nissan to him.
14        The bankruptcy court granted Chase’s relief from stay
     motion. It also denied the debtor’s request for injunctive
15   relief.
16        At the April 9, 2009 hearing on Chase’s relief from stay
     motion, the bankruptcy court explained to the debtor that Chase
17   had repossessed the Nissan “before [he] filed bankruptcy.
     Therefore, there was no automatic stay.” See bankruptcy docket
18
     no. 48, Tr. of April 9, 2009 hr’g, 9:14-16. It went on to state
19   that it “[did not] deal with how the repossession [took] place
     . . . . That’s state law, and it’s supposed to take a state
20   judge to do it.” See bankruptcy docket no. 48, Tr. of April 9,
21   2009 hr’g, 10:1-4.
          6
22          According to Key Auto, because it determined the debtor to
     be a vexatious litigant, the state court required him to post
23   security in order to proceed with the state court action. The
24   debtor failed to post security, so the state court action was
     dismissed. The debtor moved for reconsideration, which the state
25   court denied. He then appealed to the state appellate court,
     which dismissed the appeal on November 15, 2012.
26
          7
27          The debtor alleged that Key Auto illegally repossessed the
     Nissan by having one of its employees enter his apartment
28                                                      (continued...)

                                       3
 1   debtor asserted various claims against Chase and Key Auto,
 2   including breach of contract, fraud and abuse of process.     The
 3   debtor also sought actual and punitive damages against them.
 4   Notably, the state trial court and the state appellate court
 5   later declared the debtor to be a vexatious litigant.
 6        The debtor initiated two adversary proceedings against Chase
 7   and Key Auto, filing one complaint on February 5, 2010 (10-1043-
 8   GM), and the other complaint on August 19, 2010 (10-1356-GM).
 9        In the first adversary proceeding (10-1043-GM), the debtor
10   sought injunctive relief and to quiet title to the Nissan
11   (“injunctive relief adversary proceeding”).   He also asserted
12   claims for fraud, breach of contract and abuse of process, among
13   others.   The debtor further sought damages for the alleged
14   wrongful repossession of the Nissan.
15        Chase moved that the bankruptcy court abstain from
16   adjudicating the claims in the injunctive relief adversary
17   proceeding as they were based on state law.   The bankruptcy court
18   declined to abstain.   However, it decided to stay the injunctive
19   relief adversary proceeding pending the outcome of the state
20   court action.8
21
          7
22         (...continued)
     complex’s parking garage, break into the Nissan and tow it away.
23
          8
            At the April 28, 2010 hearing, the bankruptcy court
24
     determined that it would “stay this action, because of a lot of
25   it [was] duplicative of what’s happening in state court.”
     10-1043-GM adv. proc. docket no. 26, Tr. of April 28, 2010 hr’g,
26   1:20-22. It decided to “just let [the injunctive relief
27   adversary proceeding] sit here with nothing happening until the
     state court action [was] completely resolved. And then [the
28                                                      (continued...)

                                      4
 1        In the second adversary proceeding (10-1356-GM), the debtor
 2   sought to remove the state court action to the bankruptcy court
 3   (“removal adversary proceeding”).    Chase subsequently moved to
 4   remand the removal adversary proceeding to state court (“remand
 5   motion”).
 6        Before the September 29, 2010 hearing on the remand motion
 7   (“remand motion hearing”), the bankruptcy court issued a
 8   tentative ruling.   It granted Chase’s remand motion, noting that
 9   the removal adversary proceeding was “the same” as the injunctive
10   relief adversary proceeding, which “[had] already been stayed
11   pending a result from the state court.”   See 10-1356-GM adv.
12   proc. docket no. 16.   The bankruptcy court moreover pointed out
13   that it “already decided that nothing in this case affect[ed]
14   bankruptcy law and everything should be heard by the state
15   court.”9    Id.
16        At the remand motion hearing, the bankruptcy court informed
17   the debtor that
18        [t]he issues that you’re raising are state issues, that
          [Chase and Key Auto] went in and they wrongfully
19        repossessed your car, and it took place before the
          bankruptcy. Now, if there had been no bankruptcy, it
20        would be tried in state court. You have nothing to
21
                 8
22              (...continued)
     bankruptcy court would] take a look and see [where they] were.”
23   10-1043-GM adv. proc. docket no. 26, Tr. of April 28, 2010 hr’g,
24   5:6-9. It wanted the debtor to “[t]ry all [his] facts in state
     court. Then [the bankruptcy court would] take a look at it in
25   terms of what’s here and we’ll decide whether there’s anything
     left to go forward with here.” 10-1043-GM adv. proc. docket
26   no. 26, Tr. of April 28, 2010 hr’g, 6:3-6.
27        9
            It also mentioned that the debtor’s request for removal
28   was improper and untimely.

                                      5
 1        bring it into federal court, except the fact that there
          is a bankruptcy. And what I did was I said, let the
 2        state court sort out state law, that’s what they’re
          supposed to do, and then I’ll take a look and see if
 3        there’s any bankruptcy issues remaining, and I’ll deal
          with that after they’re through, because I don’t want
 4        to run two things parallel to each other.
 5   See 10-1356-GM adv. proc. docket no. 34, Tr. of September 29,
 6   2010 hr’g, 6:14-25.
 7        The bankruptcy court advised the debtor that it would put
 8   the tentative ruling on the record.   It later entered an order
 9   granting Chase’s remand motion (“remand order”).10
10        Because of the various appeals pending at the time in the
11   bankruptcy case and the adversary proceedings, the bankruptcy
12
13
          10
14          The debtor appealed the bankruptcy court’s remand order
     to this Panel (CC-10-1395). The Panel affirmed the bankruptcy
15   court in an unpublished memorandum decision. He subsequently
     moved for a rehearing, which this Panel denied. The debtor then
16
     moved for reconsideration, which this Panel also denied.
17        The debtor appealed to the Ninth Circuit (11-60068). The
     Ninth Circuit dismissed the appeal because the debtor did not
18   respond to its order requiring him to pay docketing and filing
19   fees, thereby failing to perfect the appeal.
          The debtor also moved for an order to show cause to clarify
20   why the remand order should not be set aside as Chase listed the
     incorrect adversary proceeding number and lodged the remand order
21   untimely (“OSC motion”). The bankruptcy court denied the
22   debtor’s OSC motion, entering its order on March 9, 2012 (“order
     re: OSC motion”).
23        Unsurprisingly, the debtor appealed to the district court
     the order re: OSC motion (district court case no. 12-2599). We
24
     take judicial notice of the district court docket in the appeal.
25   The district court dismissed the debtor’s appeal (“district court
     dismissal order”) on the ground that the order re: OSC motion was
26   a non-appealable order.
27        The debtor then appealed the district court dismissal order
     to the Ninth Circuit. That appeal currently is pending
28   (12-55672).

                                     6
 1   court held several status conferences.11    A few days before the
 2   status conference on May 8, 2012 (“status conference”), the
 3   bankruptcy court issued a tentative ruling.
 4        In its tentative ruling, the bankruptcy court proposed to
 5   dismiss both adversary proceedings as they involved issues
 6   identical to those in the state court action.     The bankruptcy
 7   court orally adopted the tentative ruling at the status
 8   conference.   It did not enter an order adopting the tentative
 9   ruling, however.
10        The bankruptcy court later issued its memorandum decision,
11   altering the tentative ruling.   Instead of dismissing the
12   injunctive relief adversary proceeding, the bankruptcy court
13   decided to set a further status conference because it already had
14   stayed the matter pending the outcome of the state court action.
15        As for the removal adversary proceeding, the bankruptcy
16   court decided to close it because “there [was] nothing more for
17   [the bankruptcy] court to do on [it],” as all the appeals either
18   had become final or had been dismissed.12    See 10-1356-GM adv.
19   proc. docket no. 61.   The bankruptcy court noted that “closing
20   [the] case was a mere ministerial act.”     Id.
21        On May 16, 2012, the bankruptcy court entered an order
22   consistent with its memorandum decision (“closing order”).
23
24        11
            Several of these status conferences were joint status
25   conferences with the state court. The state court judge in fact
     participated by phone in some of the status conferences.
26
          12
27          The bankruptcy court mentioned, however, that the
     district court dismissal order still remained pending on appeal
28   before the Ninth Circuit.

                                      7
 1        Two days later, in the injunctive relief adversary
 2   proceeding, the debtor filed an ex parte motion for
 3   reconsideration to vacate/set aside the tentative ruling (“first
 4   motion to reconsider”).13   He claimed that the bankruptcy court
 5   had “promised” him that it would adjudicate the state court
 6   action and adversary proceedings upon resolution of his various
 7   appeals and upon his approval to allow the bankruptcy court to
 8   adjudicate them.   Relying on this “promise,” he waited until the
 9   appeals were resolved and for the bankruptcy court to renew its
10   offer to adjudicate the state court action and the adversary
11   proceedings.   Had he known that the bankruptcy court intended to
12   dismiss the adversary proceedings, the debtor instead would have
13   accepted its offer to have it adjudicate the state court action
14   and the adversary proceedings.
15        The debtor further claimed to have new evidence
16   demonstrating that Chase did not have a valid lien in the Nissan.
17   Specifically, he asserted that at the time Chase repossessed the
18   Nissan, he owned it free and clear, as Chase had sent him the
19   certificate of title in August 2004.   He maintained that Chase
20   had “fraudulently created . . . a title to the [Nissan]” so that
21   it could continue to receive payments from him and later
22   repossess the Nissan.
23        The bankruptcy court denied the first motion to reconsider
24   based on the reasons set forth in its memorandum decision.    It
25
26        13
            We note that the debtor characterizes the bankruptcy
27   court’s tentative ruling as “the May 8, 2012 order.” As we
     mentioned earlier, the bankruptcy court did not enter an order
28   adopting its tentative ruling.

                                      8
 1   further pointed out that, contrary to the debtor’s arguments, it
 2   did not dismiss the adversary proceedings.   The bankruptcy court
 3   therefore determined that his first motion to reconsider was
 4   moot.14
 5        On May 29, 2012, in the removal adversary proceeding, the
 6   debtor filed a “renewed motion” for reconsideration of the
 7   tentative ruling and the closing order (“second motion to
 8   reconsider”), requesting a hearing on it.    He repeated his claim
 9   from the first motion to reconsider: that he had new evidence
10   regarding Chase’s allegedly fraudulent lien in the Nissan.
11        The debtor further contended that the change in the
12   bankruptcy court’s ruling was prejudicial to him because the
13   bankruptcy court did not provide him notice of the change or its
14   reasons for the change.   He moreover argued that the bankruptcy
15   court denied him due process by refusing to set his motion to
16   reconsider for hearing, even though he had new evidence.
17        The bankruptcy court denied the second motion to reconsider
18   without a hearing.   In the order entered on June 4, 2012 (“second
19   reconsideration order”), the bankruptcy court explained that,
20   with respect to the injunctive relief adversary proceeding, the
21   closing order “merely continued the status conference to a future
22   date.”
23        As for the removal adversary proceeding, the bankruptcy
24   court pointed out that, “once all appeals have been resolved, it
25   will be ready to be closed.”   It explained that the closing of
26
          14
27          The debtor appealed the bankruptcy court’s order denying
     his first motion to reconsider to this Panel (CC-12-1314). The
28   appeal was dismissed as interlocutory.

                                      9
 1   the removal adversary proceeding was “a ministerial act and [was]
 2   not equivalent to dismissal.”    The bankruptcy court had issued
 3   the closing order “so that the clerk’s office [would] monitor
 4   that case and close it at the appropriate time.”
 5        The debtor timely appealed the second reconsideration
 6   order.15
 7
 8                              JURISDICTION
 9        The bankruptcy court had jurisdiction under 28 U.S.C.
10   §§ 1334 and 157(b)(1).   We have jurisdiction under 28 U.S.C.
11   § 158.
12
13                                   ISSUE16
14
15        15
            In his notice of appeal, the debtor referenced two orders
16   supposedly entered on May 8, 2012, and July 7, 2010. Reviewing
     the dockets for both adversary proceedings, we did not find any
17   orders entered on those dates.
18        16
            It is unclear whether the debtor intended to appeal the
19   closing order. In his notice of appeal and opening brief, he
     argues that he did not have an opportunity to be heard on the
20   dismissal of the adversary proceedings because the bankruptcy
     court failed to provide him notice of the dismissal. Because the
21   bankruptcy court did not provide notice of the dismissal, it
22   abused its discretion in dismissing the adversary proceedings.
          The debtor places too much importance on the tentative
23   ruling. As we mentioned earlier, the bankruptcy court did not
     adopt its tentative ruling – it changed its ruling in the
24
     memorandum decision and closing order. It did not dismiss the
25   removal adversary proceeding but simply closed it. By closing
     the removal adversary proceeding, the bankruptcy court simply
26   carried out a ministerial act, analogous to entering a closing
27   order in a main bankruptcy case, which always can be reopened for
     cause. See, e.g., §350(b); Rule 5010; Rule 9024 (a motion to
28                                                      (continued...)

                                       10
 1        Did the bankruptcy court abuse its discretion in denying the
 2   motion to reconsider?
 3
 4                             STANDARDS OF REVIEW
 5        We review the bankruptcy court’s denial of a motion for
 6   reconsideration for abuse of discretion.    Weiner v. Perry,
 7   Settles & Lawson, Inc. (In re Weiner), 161 F.3d 1216, 1217 (9th
 8   Cir. 1998).    We apply a two-part test to determine objectively
 9   whether the bankruptcy court abused its discretion.    United
10   States v. Hinkson, 585 F.3d 1247, 1261-62 (9th Cir. 2009)(en
11   banc).    First, we “determine de novo whether the bankruptcy court
12   identified the correct legal rule to apply to the relief
13   requested.”    Id.   Second, we examine the bankruptcy court’s
14   factual findings under the clearly erroneous standard.    Id. at
15   1262 & n.20.   A bankruptcy court abuses its discretion if it
16   applied the wrong legal standard or its factual findings were
17   illogical, implausible or without support in the record.
18   TrafficSchool.com v. Edriver Inc., 653 F.3d 820, 832 (9th Cir.
19   2011).
20        We may affirm on any ground supported by the record.       Shanks
21
          16
22         (...continued)
     reopen a case under the Bankruptcy Code is not subject to the
23   one-year limitation of Rule 60(b)); In re Bosak, 242 B.R. 400,
     403 (Bankr. N.D. Ohio 1999)(“The formality of closing a case is
24
     ministerial in nature and, as such, in no manner impedes the
25   remedial rights of [parties].”). We therefore decline to address
     this argument here.
26        Moreover, based on our review of the debtor’s notice of
27   appeal and opening brief, it appears that the bulk of his
     argument concerns the bankruptcy court’s denial of his motion to
28   reconsider. We therefore focus our attention on that issue only.

                                       11
 1   v. Dressel, 540 F.3d 1082, 1086 (9th Cir. 2008).
 2
 3                                DISCUSSION
 4   A.   Placing this appeal in context
 5         At the outset, it is important to put this appeal in
 6   context.   First, as noted above, the bankruptcy court has
 7   determined that the injunctive relief adversary proceeding and
 8   the removal adversary proceeding cover the same claims.   The
 9   bankruptcy court did not close the injunctive relief adversary
10   proceeding and scheduled a further status conference.   Further
11   proceedings in the injunctive relief adversary proceeding are
12   pending.
13         Second, the removal adversary proceeding commenced as a
14   state court lawsuit.   The debtor removed it to bankruptcy court,
15   but the bankruptcy court granted Chase’s motion to remand it.
16   The debtor appealed that decision to this Panel, and we affirmed.
17   The debtor further appealed to the Ninth Circuit and moved to
18   proceed in forma pauperis.   The motions panel of the Ninth
19   Circuit denied that motion “because we find that the appeal is
20   frivolous.”   The Ninth Circuit later dismissed the debtor’s
21   appeal because the debtor did not pay the required appeal and
22   docketing fees.
23         Third, as reported by the parties at oral argument, the
24   state court ultimately dismissed the debtor’s remanded lawsuit, a
25   decision that had proceeded through the California appellate
26   courts to finality.    See, e.g., Cadle Co. II, Inc. v. Sundance
27   Fin., Inc., 154 Cal. App. 4th 622, 624 (Cal. Ct. App. 2007)(“the
28   judgment becomes final, i.e., after the determination of an

                                      12
 1   appeal, or, if no appeal is filed, after the time in which an
 2   appeal could have been filed.”).       Although the debtor has filed a
 3   petition for writ of certiorari with the United States Supreme
 4   Court to overturn that dismissal, even the debtor did not appear
 5   very hopeful that his petition would be granted.
 6         The closing order is not before us in this appeal, but in
 7   these circumstances, we perceive no abuse of discretion or error
 8   in the bankruptcy court’s concluding that it had nothing more to
 9   do in the removal adversary proceeding and taking the ministerial
10   act of closing the removal adversary proceeding.      It is in this
11   context that we proceed to consider debtor’s arguments in
12   appealing the second reconsideration order.
13   B.   “Motions for reconsideration” generally
14         The Civil Rules do not recognize motions for
15   reconsideration.    Captain Blythers, Inc. v. Thompson
16   (In re Captain Blythers, Inc.), 311 B.R. 530, 539 (9th Cir. BAP
17   2004).     The Civil Rules do provide, however, two avenues through
18   which a party may obtain relief from an order: (1) a motion to
19   alter or amend judgment under Civil Rule 59(e) and (2) a motion
20   for relief from judgment under Civil Rule 60.      Civil Rule 59(e)
21   applies to bankruptcy proceedings under Rule 9023, and Civil
22   Rule 60 applies to bankruptcy proceedings under Rule 9024.
23         Where a party files a motion for reconsideration within
24   fourteen days after the entry of the order, the motion is treated
25   as a motion to alter or amend the order under Civil Rule 59(e).17
26
           17
27          As we mentioned earlier, Civil Rule 59(e) applies to
     bankruptcy proceedings under Rule 9023. Originally, the deadline
28                                                      (continued...)

                                       13
 1   Am. Ironworks & Erectors, Inc. v. N. Am. Constr. Corp., 248 F.3d
 2   892, 898-99 (9th Cir. 2001)(citation omitted).   Here, although
 3   the debtor cited Civil Rule 60(b) in the second motion to
 4   reconsider, we apply Civil Rule 59(e), as he filed it thirteen
 5   days after the closing order was entered.
 6        Civil Rule 59(e) allows for reconsideration of an order if
 7   the bankruptcy court “(1) is presented with newly discovered
 8   evidence, (2) committed clear error or the initial decision was
 9   manifestly unjust, or (3) if there is an intervening change in
10   controlling law.   There may also be other, highly unusual
11   circumstances warranting reconsideration.”   School District
12   No. 1J v. AC&S, Inc., 5 F.3d 1255, 1253 (9th Cir. 1993)(internal
13   citation omitted).
14        Reconsideration of orders after their entry is an
15   extraordinary remedy that courts should use sparingly “in the
16   interests of finality and conservation of judicial resources.”
17   Kona Enters., Inc. v. Estate of Bishop, 229 F.3d 877, 890 (9th
18   Cir. 2000)(quoting 12 James Wm. Moore et al., Moore’s Federal
19   Practice § 59.30[4](3d ed. 2000))(internal quotation marks
20   omitted).   Courts need to “preserve the delicate balance between
21   the sanctity of final judgments and the incessant command of a
22   court’s conscience that justice be done in light of all the
23   facts.”   In re Walker, 332 B.R. 820, 832 (Bankr. D. Nev.
24   2005)(quoting Kieffer v. Riske (In re Kieffer-Mickes, Inc.),
25
26        17
           (...continued)
27   by which to file a motion for reconsideration under Civil Rule
     59(e) was ten days, but Rule 9023 was amended in 2009 to extend
28   the time period to fourteen days.

                                     14
 1   226 B.R. 204, 209 (9th Cir. BAP 1998))(internal quotation marks
 2   omitted).
 3        On appeal, the debtor contends that the bankruptcy court
 4   erred because: 1) it should have held a hearing on the second
 5   motion to reconsider; and 2) it should have considered the “new”
 6   evidence he earlier proffered in the first motion to reconsider
 7   in the injunctive relief adversary proceeding.    We address each
 8   argument in turn.
 9   C.   No hearing was required on the second motion to reconsider
10        The debtor complains that the bankruptcy court abused its
11   discretion by refusing his request to set a hearing on the second
12   motion to reconsider.    Generally, a motion for reconsideration
13   constitutes a contested matter under Rule 9014.   See, e.g.,
14   Stephens v. Gomez (In re Gomez), 2012 WL 5938722 at *4 (9th Cir.
15   BAP 2012)(“A motion for reconsideration of an order dismissing an
16   adversary proceeding is a contested matter under Rule 9014
17   . . . .”).   When such a motion is filed, Rule 9014(a) requires
18   that an opportunity for hearing be afforded to the party against
19   whom relief is sought.
20        However, under its local bankruptcy rules, the bankruptcy
21   court was not required to set a hearing on the second motion for
22   reconsideration.    LBR 9013-1(a)(1) of the Local Bankruptcy Rules
23   (“LBR”) of the United States Bankruptcy Court for the Central
24   District of California provides, in relevant part, “Unless
25   otherwise ordered by the court, parties must . . . set for
26   hearing all contested matters . . . .”   (Emphasis added.)   The
27   debtor did not set his second motion to reconsider for hearing as
28   the LBRs required.   He did not avail himself of the opportunity

                                      15
 1   to schedule a hearing on the second motion to reconsider that the
 2   LBRs afforded.   In these circumstances, LBR 9013-1 permitted the
 3   bankruptcy court to decide to forgo a hearing altogether.    The
 4   bankruptcy court therefore did not abuse its discretion in
 5   declining the debtor’s request to set a hearing on his second
 6   motion to reconsider, raising matters that it previously had
 7   considered and on which it had ruled.
 8   D.   “New evidence” was not presented properly before the
          bankruptcy court
 9
10        The debtor also contends that the bankruptcy court failed to
11   consider the “new evidence” he submitted in the first motion to
12   reconsider.   He asserted that he “had recently found in [his]
13   storage copies of [various documents] . . . [he] had forgotten
14   [he] had.”    See 10-1043-GM adv. proc. docket no. 78.   The debtor
15   included copies of these documents as exhibits to the first
16   motion to reconsider.
17        The debtor relied on two documents in particular that he
18   claimed demonstrated that Chase had no lien against the Nissan.
19   He first referenced an “Application for Transfer by New Owner”
20   (“application”) that made no mention of Chase’s lien against the
21   Nissan.
22        He then referred to a computer printout of his account with
23   Chase (“account activity summary”).   He highlighted certain
24   language in the account activity summary.   This language stated:
25   “UNABL TO LOCATE THE CPY OF TITLE FXD TO CARRIE THE CONTRACT IS
26   UNABL TO BE LOC SUBMIT ANTHR RQUST FOR COPY OF TITLE RUSH TO BE
27   FXD TO ME.”   According to the debtor, Chase was unable to locate
28   the certificate of title to the Nissan because it already sent it

                                      16
 1   to him in August 2004.
 2        “A motion for reconsideration may not be used to raise
 3   arguments or present evidence for the first time when they could
 4   reasonably have been raised earlier in the litigation.”     Marlyn
 5   Nutraceuticals, Inc. v. Mucos Pharma GmbH & Co., 571 F.3d 873,
 6   880 (9th Cir. 2009)(quoting Kona Enters., Inc., 229 F.3d at 890
 7   (internal quotation marks omitted)(emphasis in original)).
 8        Here, the debtor could have submitted these documents
 9   earlier to the bankruptcy court.      (As noted above, the debtor
10   asserted that Chase had sent him the certificate of title to the
11   Nissan in August 2004!)    He had forgotten about them, but found
12   them in storage.   He reported no difficulty in obtaining these
13   documents nor provided any other reason for failing to unearth
14   and submit these documents sooner.
15        Moreover, by filing the second motion to reconsider, the
16   debtor is attempting to take a second bite at the apple.     He even
17   unabashedly characterizes the second motion to reconsider as a
18   “renewed motion” in the caption.      The bankruptcy court already
19   ruled on the first motion to reconsider, which the debtor
20   appealed.   He cannot continue to repeat the same arguments in
21   slightly different motions and expect different consideration or
22   results.    The bankruptcy court therefore did not abuse its
23   discretion in declining to consider his “new evidence.”
24
25                                CONCLUSION
26        For the reasons set forth above, the bankruptcy court did
27   not abuse its discretion in denying the debtor’s second motion to
28   reconsider.   We AFFIRM.

                                      17